Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/26/2021 has been entered.
 
As filed, claims 11, 12, 15-18, 24, 31, and 33-37 are pending; claim 29 is withdrawn; and claims 1-10, 13, 14, 19-23, 25-28, 30, and 32 are cancelled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/26/2021 has been considered by the Examiner.


Response to Amendments/Remarks
Applicant’s amendments/remarks, filed 8/26/2021, with respect to claims 11, 12, 15-18, 24, 31, and 33-37, have been fully considered and are entered.  The status for each rejection in the previous Office Action is set out below.
The § 112(b) indefinite rejection of claims 31, 33, and 34 is withdrawn per amendments.

The § 102(a)(1) rejection of claims 16-18, 31, 34, 36, and 37 by the combined teaching of Angeles and Sud’ina is withdrawn per amendments/remarks.

The § 103(a) rejection of claims 11, 15, and 35 by the combined teaching of Angeles and Sud’ina is withdrawn per amendments.

The § 103(a) rejection of claims 31, 33, and 34 by Yamazaki is withdrawn per amendments.

The claim objection of claim 35 is withdrawn per amendments/remarks. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31, 33, and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 

a)	Regarding claim 31, the claim recites the following formula with the following definitions:

    PNG
    media_image1.png
    140
    621
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    87
    657
    media_image2.png
    Greyscale

The claim failed to designate which definition corresponds to which instant variable in the abovementioned formula.  Accordingly, the metes and bounds of this claim is unclear, which rendered this claim indefinite.

b)	Regarding claims 33 and 34, these claims are dependent of claim 1, and they failed to correct the indefiniteness issue of claim 31, which rendered these claims indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 15, 31, 34, and 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Synthesis and neuroprotective effect of E-3,4-dihydroxy styryl aralkyl ketones derivatives against oxidative stress and inflammation”, hereinafter Ning.

Regarding claims 15, 31, 34, and 35, Ning, for instance, teaches the following compound or pharmaceutical composition thereof, which has neuroprotective effect against oxidative stress and inflammation.
The abovementioned pharmaceutical composition would have been made when the abovementioned compound was tested for its neuroprotective effect in the assays shown below.

    PNG
    media_image3.png
    78
    165
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    21
    165
    media_image4.png
    Greyscale

(pg. 3701, Scheme 1, Compound 10a)


    PNG
    media_image5.png
    98
    352
    media_image5.png
    Greyscale

(pg. 3702, Table 1, compound 10a)

    PNG
    media_image6.png
    174
    355
    media_image6.png
    Greyscale

(pg. 3703, Table 2, compound 10a)


    PNG
    media_image7.png
    92
    493
    media_image7.png
    Greyscale

(abstract)

Claims 31 and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Synthesis and Biological Evaluation of a Natural Ester Sintenin and Its Synthetic Analogues”, hereinafter Hu.  See IDS filed 8/26/2021.

Regarding claims 31 and 34, Hu, for instance, teaches the following compound or pharmaceutical composition thereof, which has cytotoxic activity against cancer, such as liver cancer, nasopharyngeal carcinoma, oral cancer, lung cancer, cervical cancer, and prostate cancer.  All of the abovementioned cancers are interpreted by the Examiner as inflammation-associated disorder.
Although Hu did not recites the mechanism of action of its compounds (e.g. compound 31, as shown below), is through cyclooxygenase, the Examiner finds that the 

    PNG
    media_image8.png
    146
    332
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    16
    328
    media_image9.png
    Greyscale
(pg. 342, Table 1, compound 31)

    PNG
    media_image10.png
    311
    332
    media_image10.png
    Greyscale
(pg. 344, Table 3, compound 31)

    PNG
    media_image11.png
    216
    334
    media_image11.png
    Greyscale
(pg. 348, left column, 3rd paragraph)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 11 is rejected under 35 U.S.C. 103(a) as being unpatentable over “Treating Chemical Diversity in QSAR Analysis: Modeling Diverse HIV-1 Integrase Inhibitors Using 4D Fingerprints”, hereinafter Iyer.

Regarding claim 11:
Determining the scope and contents of the prior art:   
	Iyer, for instance, teaches the following compound as HIV-1 integrase inhibitor. 

    PNG
    media_image12.png
    46
    415
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    93
    412
    media_image13.png
    Greyscale

(pg. 1947, Table 1, compound 19)

    PNG
    media_image14.png
    402
    851
    media_image14.png
    Greyscale

(pg. 1945, abstract)

Ascertaining of the difference between the prior art and the claim at issue:   
In the abovementioned compound, Hu, for instance, did not explicitly teach the 4-hydroxyl substituent (see box below) on the 3-position of the phenyl ring (see arrow below).

    PNG
    media_image15.png
    140
    459
    media_image15.png
    Greyscale


Finding of prima facie obviousness --- rationale and motivation:   
MPEP 2144.09.II. states, “Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195USPQ 426 (CCPA 1977). 
The motivation to make the instantly claimed compounds derives from the expectation that structurally similar compounds (i.e. positional isomer) would possess similar activity (i.e. they would be pharmacologically active as HIV-1 integrase inhibitor). 
Accordingly, one of ordinary skill would be motivated, from the disclosure in the prior art, to make the modifications required to arrive at the instant invention with reasonable expectation of success for obtaining a compound with the same utility. The motivation to make the change would be to make additional compound for the quoted purpose.
	Thus, the instant claims are prima facie obvious.

Claims 15, 31, and 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,810,716 hereinafter Conner.
Regarding claims 15 (for instant compound 59), 31 (for instant compounds 19 and 59), 34, and 35:
Determining the scope and contents of the prior art:   
	Conner, for instance, teaches the following compounds or pharmaceutical composition thereof as lipoxygenase inhibitor, which can be used to treat asthma, allergies, cardiovascular diseases, migraines, psoriasis, and immunoinflammatory diseases.


    PNG
    media_image16.png
    177
    498
    media_image16.png
    Greyscale
 (abstract)


    PNG
    media_image17.png
    293
    495
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    42
    495
    media_image18.png
    Greyscale

(column 12, Table 1, Examples 2 and 8)


    PNG
    media_image19.png
    201
    500
    media_image19.png
    Greyscale

(column 19, Table 3, Example No. 2 and 8)

    PNG
    media_image20.png
    170
    395
    media_image20.png
    Greyscale
(column 7, lines 1-9)

Ascertaining of the difference between the prior art and the claim at issue:   
	In the abovementioned compounds (i.e. examples No. 2 and 8), Conner, for instance, does not explicitly teach the following alkylene linkers, as indicated by the box below, as a methylene linker (n = 1) or an ethylene linker (i.e. n = 2).

    PNG
    media_image21.png
    178
    490
    media_image21.png
    Greyscale


Finding of prima facie obviousness --- rationale and motivation:   
Although the abovementioned compounds, as taught by Conner, teaches n-butylene or n-propylene for the abovementioned alkylene linker, the difference to the a methylene or an ethylene group (i.e. methylene/ethylene vs. n-butylene/n-propylene).  Such structural similarity makes the instant compound a homologue of the compounds as taught by Conner.   With regards to the substitution of one lower alkyl for another, MPEP 2144.08.II.A.4(c) states, “…consider teachings of a preferred species within the genus. If such a species is structurally similar to that claimed, its disclosure may motivate one of ordinary skill in the art to choose the claimed species or subgenus from the genus, based on the reasonable expectation that structurally similar species usually have similar properties.” 
To those skilled in the chemical art, one homologue is not an advance over a member of a homologous series. The reason for this is that one of ordinary skill, knowing the properties of one member of series, would know what properties to expect in homologous members. In re Henze, 85 USPQ 261 (1950), In re Wood, 199 USPQ 137 (CCPA 1978), and In re Lohr, 137 USPQ 548, 549 (CCPA 1963).  
Applicant’s attention is also respectfully referred to MPEP 2141.  The Supreme Court, in the KSR decision, quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "[R]ejections on obviousness cannot be sustained by mere conclusatory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at ___, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known 
The motivation to make the instantly claimed compounds derives from the expectation that structurally similar compounds would possess similar activity (i.e. they would be pharmacologically active as lipoxygenase inhibitor). 
Thus, it would have been prima facie obvious at the time the invention was made for one of ordinary skill in the art to produce homologues of the compounds taught by Conner by selecting the particular homologous substitution with a reasonable expectation of success.
MPEP 2144.09.II. states, “Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195USPQ 426 (CCPA 1977). 
One of ordinary skill would be motivated, from the disclosure in the prior art, to make the modifications required to arrive at the instant invention with reasonable 
	Thus, the instant claims are prima facie obvious.

Regarding claim 15 (for instant compound 153), 31 (for instant compound 153), and 33-35:
Determining the scope and contents of the prior art:   
	Conner, for instance, teaches the following compounds or pharmaceutical composition thereof as lipoxygnease inhibitor, which can be used to treat asthma, allergies, cardiovascular diseases, migraines, psoriasis, and immunoinflammatory diseases.

    PNG
    media_image16.png
    177
    498
    media_image16.png
    Greyscale
 (abstract)

    PNG
    media_image17.png
    293
    495
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    42
    495
    media_image18.png
    Greyscale




    PNG
    media_image19.png
    201
    500
    media_image19.png
    Greyscale

(column 19, Table 3, Example No. 2 and 8)

Ascertaining of the difference between the prior art and the claim at issue:   
	In the abovementioned compounds (i.e. examples No. 2 and 8), Conner, for instance, does not explicitly teach the following alkylene linkers, as indicated by the box below, as an ethylene linker (i.e. n = 2).

    PNG
    media_image21.png
    178
    490
    media_image21.png
    Greyscale

	In addition, in the abovementioned compounds (i.e. examples No. 2 and 8), Conner, for instance, does not explicitly teach the 4-hydroxy substituent, as indicated by box below, at the 2-position of the phenyl group.

    PNG
    media_image22.png
    178
    490
    media_image22.png
    Greyscale


Finding of prima facie obviousness --- rationale and motivation:  
 For the deficiency in the abovementioned alkylene linker:
Although the abovementioned compounds, as taught by Conner, teaches n-butylene or n-propylene for the abovementioned alkylene linker, the difference to the instant compound is only by a methylene or an ethylene group (i.e. ethylene vs. n-butylene/n-propylene).  Such structural similarity makes the instant compound a homologue of the compounds as taught by Conner.   With regards to the substitution of one lower alkyl for another, MPEP 2144.08.II.A.4(c) states, “…consider teachings of a preferred species within the genus. If such a species is structurally similar to that claimed, its disclosure may motivate one of ordinary skill in the art to choose the claimed species or subgenus from the genus, based on the reasonable expectation that structurally similar species usually have similar properties.” 
To those skilled in the chemical art, one homologue is not an advance over a member of a homologous series. The reason for this is that one of ordinary skill, knowing the properties of one member of series, would know what properties to expect in homologous members. In re Henze, 85 USPQ 261 (1950), In re Wood, 199 USPQ 137 (CCPA 1978), and In re Lohr, 137 USPQ 548, 549 (CCPA 1963).  
Applicant’s attention is also respectfully referred to MPEP 2141.  The Supreme Court, in the KSR decision, quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "[R]ejections on obviousness cannot be sustained by mere conclusatory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at ___, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of 
The motivation to make the instantly claimed compounds derives from the expectation that structurally similar compounds would possess similar activity (i.e. they would be pharmacologically active as lipoxygenase inhibitor). 
Thus, it would have been prima facie obvious at the time the invention was made for one of ordinary skill in the art to produce homologues of the compounds taught by Conner by selecting the particular homologous substitution with a reasonable expectation of success.
MPEP 2144.09.II. states, “Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195USPQ 426 (CCPA 1977). 
One of ordinary skill would be motivated, from the disclosure in the prior art, to make the modifications required to arrive at the instant invention with reasonable expectation of success for obtaining a compound with the same utility. The motivation to make the change would be to make additional compound for the quoted purpose.
	Thus, the instant claims are prima facie obvious.
	
For the deficiency in the location of the abovementioned hydroxyl substituent:
MPEP 2144.09.II. states, “Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195USPQ 426 (CCPA 1977). 
The motivation to make the instantly claimed compounds derives from the expectation that structurally similar compounds (i.e. positional isomer) would possess similar activity (i.e. they would be pharmacologically active as lipoxygenase inhibitor). 
Accordingly, one of ordinary skill would be motivated, from the disclosure in the prior art, to make the modifications required to arrive at the instant invention with reasonable expectation of success for obtaining a compound with the same utility. The motivation to make the change would be to make additional compound for the quoted purpose.
the instant claims are prima facie obvious.

Claim Objections
Claim 16 is objected to because of the following informalities:  
a)	Regarding claim 16, the claim recites the phrase, “the dotted line, 
    PNG
    media_image23.png
    35
    71
    media_image23.png
    Greyscale
, in Formula IIa denotes a double bond or single bond”.
	Such expression can be clarified by reciting -- the dotted line, 
    PNG
    media_image23.png
    35
    71
    media_image23.png
    Greyscale
, in Formula IIa, IIb, or IIc denotes a double bond or single bond --.
Appropriate correction is required.

Claims 17, 18, 24, 36, ad 37 are objected to as being dependent upon an objected base claim.

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Claims 11, 15, 31, and 33-35 are rejected.
Claims 12, 16-18, 24, 36, and 37 are objected.
Claim 29 is withdrawn.
Claims 1-10, 13, 14, 19-23, 25-28, 30, and 32 are cancelled.
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO-CHIH CHEN whose telephone number is (571)270-7243. The examiner can normally be reached Monday - Friday 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PO-CHIH CHEN/Primary Examiner, Art Unit 1626